                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN

In re:
Debra Talmage
                                                   Case No.       18‐30682
                     Debtor(s)                     Chapter               13
                                    /              Judge          Daniel S. Opperman ‐ DOF

                                 ORDER CONFIRMING PLAN

       The Chapter 13 plan was duly served on all parties in interest. A hearing on
confirmation of the plan was held after due notice to parties in interest. Objections, if any,
have been resolved. The Court hereby finds that each of the requirements for confirmation
of a Chapter 13 plan pursuant to 11 USC 1325(a) are met.

     Therefore, IT IS HEREBY ORDERED that the Debtor(s) Chapter 13 plan, as last
amended, if at all, is confirmed.

       IT IS FURTHER ORDERED that the claim of Caralyce M. Lassner, of George E. Jacobs and
Associates and Bankruptcy Law Offices, Attorney for the Debtor(s), for the allowance of
compensation and reimbursement of expenses is allowed in the total amount of $3,500.00 in
fees and $0 in expenses and that the portion of such claim which has not already been paid, to‐
wit: $3,400.00 shall be paid by the Trustee as an administrative expense of this case.

        IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of insurance
on all property of the Debtor(s) and this estate as required by law and contract.

       All filed claims to which an objection has not been filed are deemed allowed
pursuant to 11 USC 502(a), and the Trustee is therefore ORDERED to make distributions
on these claims pursuant to the terms of the Chapter 13 plan, as well as all fees due the
Clerk pursuant to statute.

       IT IS FURTHER ORDERED as follows:

[x]    The Debtor(s) shall provide a complete copy of their annual federal income tax
       returns due during case pendency on or before June 1 of the filing tax year or if
       unfiled, provide a copy of the extension to the Trustee, or file an Affidavit indicating
       Debtor(s) has/have no duty to file said returns. Should the Debtor(s) not provide
       the requested tax information to the Trustee or file an Affidavit then the Trustee
       may file a Notice of Default giving the Debtor(s) 21 days to respond as to why the
       information has not been provided. Upon the filing of the response the Court shall
       set a hearing on the matter.

[x]    The claim of Bayview Loan Servicing shall be paid in accordance with its duly filed
       claim.

[x]    The debtor(s) Plan payments shall be increased to $930.31 per month effective
       upon entry of this Order.


  18-30682-jda     Doc 75     Filed 12/19/18    Entered 12/19/18 07:28:14       Page 1 of 2
[x]   The debtor(s) Plan payments shall be increased by $326.00 per month effective
      March 25, 2022 upon full payment of Debtor’s auto loan.

[x]   The claim of One Main Financial has been properly addressed in Class 3.1 of the
      Plan, as evidenced by Creditor’s Proof of Claim filed as Claim 1 with the Court.


Stipulated and approved as to form and content:
/s/ Carl L. Bekofske                              /s/ Caralyce M. Lassner
Carl Bekofske P10645                              Caralyce M. Lassner (P59245)
Chapter 13 Trustee                                Bankruptcy Law Offices
Melissa Caouette P62729                           2425 S Linden Rd, Ste C
Leo J. Foley, Jr. P76060                          Flint, MI 48532
400 N. Saginaw St., Ste. 331                      (810) 720‐4333
Flint, MI 48502                                   ecf@lassnerlaw.com


Objections Withdrawn:
/s/ Rose Merithew
Rose Merithew (P73319)
Counsel for Bayview Loan Servicing
31440 Northwestern Hwy., Ste. 200
Farmington Hills, MI 48334‐5422
(248) 723‐5582
easternecf@trottlaw.com


Signed on December 19, 2018




  18-30682-jda    Doc 75    Filed 12/19/18   Entered 12/19/18 07:28:14      Page 2 of 2
